Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “responsive to a condition for updating information represented by the vectors of data, determine which of the plurality of buffers for the transmitter to write updated information without blocking atomic receipt by the receiver of information from a most- recently updated buffer.” in combination with other recited elements in independent claim 1. 
      
3.       Ueda et al. (U.S. Patent Application Pub. No: 20060212662 A1), the closest prior art of record, teaches a selector selects a read buffer, and a write buffer from buffers based on command received from a buffer control device. Ueda discloses the switching is performed between write buffer and read buffer if writing of data into selected write buffer is finished and an intermediate buffer unselected by selector does not store unread data during reading of data is finished by reader. Ueda suggests the switching is performed between intermediate buffer and read buffer if intermediate buffer unselected by selector stores unread data during reading of data is finished. However, Ueda doesn’t teach “responsive to a condition for updating information represented by the vectors of data, determine which of the plurality of buffers for the transmitter to write updated information without blocking atomic receipt by the receiver of information from a most- 

 4.     Fung (US Patent Application Pub. No: 20080060042 A1) teaches a system has a memory controller receiving a data access request, and for packing video data accessed from an external memory device for transmission along a data bus according to a packing algorithm corresponding to a parameter of the access request.  Fung discloses a video display controller sends the access request for requesting the video data in the memory device, to unpack the packed video data from the memory controller according to an unpacking algorithm corresponding to the packing algorithm, and to feed the unpacked video data to a video display. However, Fung doesn’t teach “responsive to a condition for updating information represented by the vectors of data, determine which of the plurality of buffers for the transmitter to write updated information without blocking atomic receipt by the receiver of information from a most- recently updated buffer.”. 

5.       Independent claims 8 and 14 recites limitations similar to those noted above for independent claim 1, are considered allowable for the same reasons noted above for claim 1.

6.         Dependent claims 2-7,9-13 and 15-20 recites limitations similar to those noted above for independent claims 1,8 and 14 are considered allowable for the same reasons noted above for claims 1,8 and 14.


                                   Conclusion
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         HIGURASHI (US Patent Application Pub. No: 20100110278 A1) teaches an imaging apparatus of the invention comprises a camera body and a lens unit which can be mounted on and removed from the camera body. HIGURASHI discloses the focusing lens of the lens unit is moved along the optical axis and the position of the focusing lens on the optical axis is detected by a position detection section in response to a synchronization signal according to the photographic timing of the imaging device. HIGURASH suggests a second transmission section transmits position data on the focusing lens detected by the position detection section to the camera body. 

       HORSNELL et al. (US Patent Application Pub. No: 20190258489 A1) teaches an apparatus has processing circuitry supporting vector load and store instructions. HORSNELL discloses in response to a transaction start event, the processing circuitry executes one or more subsequent instructions speculatively and in response to a .
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181